DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
This notice of allowance is responsive to communications filed 01/24/2022. Claims 1-4, 7-11, 14-18, and 20 remain pending and are under consideration. Claims 5-6, 12-13, and 19 are cancelled.
	
Response to Amendment and Arguments
The amendment filed 01/24/2022 has been entered. 

Applicant’s arguments with respect to the rejection of claims 1-4, 7-11, 14-18, and 20 under 35 U.S.C. 101 have been fully considered and are persuasive due to the amendments to independent claims 1, 8, and 15.  Therefore, the rejection has been withdrawn.  

Applicant’s arguments with respect to the rejection of claims 1-4, 7-11, 14-18, and 20 under 35 U.S.C. 103 have been fully considered and are persuasive due to the amendments to independent claims 1, 8, and 15.  Therefore, the rejection has been withdrawn.  

	
	Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The primary reason for the allowance of the claims is the inclusion of the following limitations in all the claims which is not found in the prior art references: “determining, for the batch of change 
The closest prior art of record, Arnold et al. (US 2017/0147672) teaches the costing system 310 determines the data replication cost based on a number of different factors including data volume, row size, data types, hardware, volume of changes, and types of transactions on the source table 332 (¶ [0056]). The costing system 310 estimates the cost based on attributes, including a frequency of changes to source data, complexity of changed record(s), type of updates being performed (for example, reorg/bulk load vs single row update/real-time update) and a type of load (e.g. replication vs flash copy vs unload utility). For example, the costing system uses record size, transaction size, data type impacts, dynamic bandwidth sampling, to determine and estimate the data replication cost ( ¶[0061). See FIG. 7 where a least cost data replication scheme is selected, and continue data replication according to selected scheme. However, Arnold et al. does not discuss calculating a threshold quantity of rows at which the first estimated replication duration equals a summed total of second replication durations for the quantity of rows; nor does Arnold et al. consider time penalties for each column type of the table.

Gregory et al. (US 2016/0179892) teaches considering the column data type in order to calculate the overall cost of transferring data in one table to another. However, Gregory et al. does not discuss determining time penalties for each column type in the table; nor does Gregory et al. discuss determining a threshold using the table cost.
The specific limitations “determining, for the batch of change records obtained  in the table, a second estimated replication duration needed to apply a set of changes in a single row of the table to the target database system based on time penalties for each column in the row, the determining the second estimated replication duration comprising: P201904286US01Page 2 of 14S/N: 16/815,415evaluating table schema information of the batch as a cost model for each column type of the table; determining a time penalty for each column type of the table; and summing the time penalties for each column type to yield the second estimated replication duration; calculating a threshold quantity of rows at which the first estimated replication duration equals a summed total of second replication durations for the quantity of rows; selecting the bulk change in the case that a number of rows in the batch exceeds the threshold” clearly present in independent claims 1, 8, and 15 are neither taught nor suggested by the prior art as a whole, either alone or in combination.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA ALAGIC whose telephone number is (571)270-1624. The examiner can normally be reached Monday-Thursday 8:00 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TAMARA T KYLE can be reached on (571)272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.A./Examiner, Art Unit 2156                                                                                                                                                                                                        02/26/2022

/David T. Brooks/Primary Examiner, Art Unit 2156